Weaver, J.
(specially concurring). I concur in the conclusion to affirm, solely on the ground suggested by the majority, that, conceding the libelous character of the act of which plaintiff complains, it was still competent for the jury to find that the presumption of actual or special damages therefrom had been overcome. This finding would, of course, sustain a verdict in plaintiff’s favor for nominal damages, had one been returned; but it is well settled that failure to assess damages of a purely nominal character is ordinarily not sufficient ground for reversal on appeal. I desire to add, however, that, in my judgment, the petition sufficiently charges a libel per se, and that the assumption of authority by defendants to assess or fix the amount of plaintiff’s subscription to Liberty Bonds or other contributions for alleged patriotic purposes, and to impose penalties upon him for failure to comply with their demands, ivas wholly unauthorized, and that such being the case, the plea or pretense of privilege or justification is entitled to no consideration by court or jury; but for reasons unnecessary to discuss, applicable to this class of eases generally, it is quite improbable that a new trial could result in anything more than a recovery of nominal damages. For the reasons suggested, I concur in the affirmance of the judgment in the court below.